DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
it contains the phrase “Figure 1” after the body of the abstract. This inclusion appears to be a simple typographical artifact, and should be deleted. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 1-15 are objected to because of the following informalities: each of the claims begins with “Method” rather than the commonly presented and accepted “A method” for independent claims, and “The method” for dependent claims. Appropriate correction is required.
Claim 1 is further objected to because of the following informality: the claim includes hyphen “-” marks, apparently indicating the beginning of each step, however, they do not appear in any of the steps of the dependent claims and they will not be printed in a Patent should the Application issue. Deletion of these marks is requested.
Claim 14 is also further objected to because of the following informalities: the claim recites the element reference numbers for the “adhesive layer (10)”, “haptic actuators (3)” and “capacitive sensors (4)”. While this is not necessarily an unacceptable practice, it is inconsistent with the remainder of the claims which do not include the reference numerals. For consistency, appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the terms “step of” or “step consisting in”, which are therefore being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use the “step” language, coupled with functional language without reciting sufficient structure to perform the recited function and the “step” language is not preceded by any structural modifier. Such claim limitations are: “a step of thermoforming the decorative film” in claim 3 (lines 1-2); “the step of positioning an anti-deformation part in contact with the interface film” (claim 8, lines 2-3); “the step consisting in filling the free zone… with a flexible material” (claim 10, lines 2-3); “the step consisting in inserting into the free zone… a mechanically robust wall” (claim 11, lines 2-3); and “the step consisting in inserting a ZIF (zero insertion force) type connector” (claim 15, lines 1-2).

The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:
(A) The claim limitation use the phrase “step for” or a generic replacement therefore: there is no reason to interpret the term “step of” as being in any way distinct in definition from “step for”. The same is true for “step consisting in”.
(B) The “step for” is modified by functional language: the functions of “thermoforming” (claim 3), “positioning” (claim 8), “filling” (claim 10), and “inserting” (claims 11 and 15) are all recited as purely functional limitations, with respect to the method.
(C) The phrase “step for” is not modified by sufficient structure, material, or acts for achieving the specified function. In this instance there are no machines, tools, apparatuses or devices recited in those claims to be able to perform the functions. For example: the “step of thermoforming” is recited with no associated structure, such as a vacuum molding tool, or the like. The “positioning” limitation is recited without any element that is capable of performing any positioning. Each of the above cited limitations is similarly devoid of structure for performing the act associated with the “step of” or “step consisting in”.
Claims 3, 8, 10, 11 and 15 have been interpreted as invoking 112(f), and therefore it is held that the above elements are intended to draw structure from the original disclosure. However, the specification and drawing figures do not provide any apparatus or device for performing any of the above cited intended functions. Please refer to the 112(b) rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “formation of a decorative film intended to form the visible interface” (line 3; emphasis added). This limitation is indefinite because there is a lack of antecedent basis for the limitation of “the visible interface”, which is further compounded by the “intended to” language. As such, one cannot know if the “visible interface” is the same as the “human-machine control interface”, which bears virtually no similarity in nomenclature, or if they are intended to be distinct elements. Further, the “intended to” language casts doubt as to whether this “formation of a decorative” film is being positively recited as actually forming a “visible interface” or if it is simply a material that could possibly be used in some way in a future method of forming an interface, if desired. These deficiencies render the claim indefinite as any confident interpretation of the actual metes and bounds or scope of the claim is impossible in As best understood, it is believed that the limitation intends “formation of a decorative film of the human-machine control interface, the decorative film comprising a visible interface” or the like.
Claims 2-15 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claims 3, 8, 10, 11 and 15 each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claim 3 discloses the “step of thermoforming” has no associated machine or tool capable of performing the intended function. The term appears on pages 2, 4, 6, 7 and 10 of the specification, however there is no mention of any vacuum molding device or the like.
Claim 8 recites “the step of positioning”, which also does not have any devices or elements disclosed as being capable of performing the act. The term “position” and its derivatives are recited on pages 1, 3, 4, 7 and 9. However, therein there is no mention of any motor, actuator, piston, arm, conveyor or the like, which would have been capable of performing the task.
Claim 10, the “filling the free zone… with a flexible material” has no supporting machine or structure to perform the act, which appears in pages 4 and 10. The intended function would not be performed by the injection molding machine, because it is explicitly recited as being performed after ejecting the plastic part from the injection molding machine.
Claim 11 discloses “the step consisting in inserting into the free zone…a mechanically robust wall”. Nothing in the specification or drawings shows any machine or tool capable of such 
Claim 15 recites “the step consisting in inserting a ZIF (zero insertion force) type connector”. There is no arm or head or unit or tool of any kind capable of performing this act. The intended function is recited on pages 5 and 10 with no associated structure for performing the step.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 9 and 12 are also further rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claims 8 and 11, respectively.
Claim 5 discloses further indefinite limitations. The claim recites: “the circular shaped support pad having a diameter comprised between 5 and 40 mm” (lines 2-3; emphasis added). This recitation is indefinite because the term “comprised” is a hedging term that is open ended and includes that which is recited but also does not exclude any other limitations with respect to the diameter. As such, the range has no defining endpoints and is therefore indefinite. That being so, it seems likely that the claim intends, as best understood, to disclose something akin to: “the circular shaped support pad having a diameter 
Claim 8 is rejected as indefinite for additional reasons. The claim discloses “said anti-deformation part being intended to be situated in the free zone of the plastic part formed by the support pad” (lines 3-5; emphasis added). There is a lack of antecedent basis for the “free zone” limitation in the claim. This renders the claim indefinite because one does not know if a “free zone” has been omitted from antecedent claim 1, or if claim 8 should instead have depended from claim 5, which does recite “a free zone” (line 2), or if claim 8 should recite a free zone earlier in the body of that claim itself. Further, one cannot possibly know whether the “anti-deformation” part is ever even employed or “situated in the free zone” because of the confusing as best understood, to intend “The method according to claim 5 [[1]]… said anti- deformation part being  situated in the free zone of the plastic part formed by the support pad”, or the like.
Claim 9 is rejected as indefinite for additional reasons. The claim discloses “the support pad comprises a machining to receive at least partially said anti-deformation part” (lines 1-2; emphasis added). This language is confusing and impossible to confidently interpret. The term “machining” is a verb, and therefore using it as a noun/gerund is indefinite, because it is not clear if this is intended to be an improperly recited method step or an indefinite description of a structure. Similarly, it is not evident how the “machining” would be designated “to receive at least partially” an “anti-deformation part”.  There is apparently no step recited in this claim, instead only a part which may have a portion that can receive another part. The “partially” language is also confusing as one cannot determine the metes and bounds of the limitation. Accordingly, the claim has been examined, as best understood.
Claim 15 is also further rejected as indefinite. The claim recites: “inserting a ZIF (zero insertion force) type connector, at the level of the cutting of the layer of haptic actuators” (lines 2-3; emphasis added). It is impossible to ascertain what is or is not considered to be “at the level of the cutting”. This language confusing and difficult to interpret, because there is no antecedent basis for any “level” of anything, much less of “cutting” which is an act and not a structure. The claim has been examined, as best understood, to intend something akin to: “inserting a ZIF (zero insertion force) type connector, at the [[level]] location of the cutting of the layer of haptic actuators”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leong et al. (US 8,912,447 B2), in view of Keist et al. (US 2015/0016144 A1).
Regarding claim 1, as best understood, Leong discloses a method for manufacturing a plastic part forming a human-machine control interface (Title; Abstract; figs. 1-2C; col. 2, lines 46-61), comprising the following steps: 5formation of a decorative film (206, 210) intended to form the visible interface (figs. 2A-2B; col. 4, lines 25-29 and 47-67; col. 5, lines 26-30), formation of a technical film (“functional ink layer 202 which can be a touch sensor layer 207”) including a layer of haptic actuators or a layer of capacitive sensors, assembly of the decorative film and the technical film to form an interface film (figs. 2B-2C; cols. 4-5, lines 64-67 and 1-21), 10positioning of the interface film in an injection mould, injection of a plastic material into the free thickness on either side of the support pad (figs. 2D1-2D2; col. 5, lines 22-36). Leong, however, does not explicitly disclose that the formation of a technical film is including a layer of haptic actuators and a layer of capacitive sensors, or that the injection mould includes an upper portion with which the interface film is maintained in contact by suction and a lower portion including a moveable support pad capable of coming into contact with the interface film at the level of the layer of haptic actuators such that a thickness is left free between the interface film and the lower portion of the injection mould outside of the 15support pad, injection of a plastic 
Keist teaches that it is well known to perform a related method for manufacturing a plastic part forming a human-machine control interface, including at least: 5formation of a decorative film (“soft film 3…is printed and decorated”) intended to form the visible interface (symbols are printed thereon) (fig. 2; pars. 0042 and 0044), formation of a technical film (“operating elements 7 and display elements 9”, “printed circuit board 10”, “transparent casting compound 1 with formed-on raised button portions 2” and “membrane 6”) including a layer of haptic actuators (“buttons with tactile feedback… which produce button haptics”) and a layer of capacitive sensors (capacitive touch displays) (fig. 2; pars. 0044-0046, 0054-0056, 0088, 0091-0093 and 0133), 10positioning of a film in an injection mould (first or second injection mold) (figs. 4a and 4i; pars. 0098-0099 and 0103), including an upper portion (28, 40) with which the interface film is maintained in contact by suction (via vacuum suction line 30) and a lower portion (29, 39) including a moveable support pad (33 and/or central convex portion of 29) capable of coming into contact with the interface film at the level of the layer of haptic actuators such that a thickness (at least area above opening of 34) is left free (fig. 4d) between the interface film and the lower portion of the injection mould outside of the 15support pad (fig. 4d; par. 0101), injection of a plastic material (hard plastic support 5) into the free thickness on either side of the support pad (fig. 4d-4i; pars. 0101-0104), opening of the injection mould and ejection of the plastic part formed (fig. 4d-4i; pars. 0101-0102).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Leong to incorporate the combined layer including both haptic actuators and capacitive sensors of Keist. It is considered well-known that 
Regarding claim 2, as best understood, the modified Leong teaches the method of claim 1 as detailed above, and Keist further teaches that it is well known that the decorative film has a thickness comprised between 100 µm and 2 mm (200 µm) (par. 0042).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have used the preferred thickness of Keist in the method of Leong, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In this instance there is no indication that there is any criticality to the claimed range, as there is 
Regarding claim 3, as best understood, the modified Leong teaches the method of claim 1 as detailed above, and Leong further discloses a step of thermoforming the decorative film (col. 5, lines 15-37).
Regarding claim 4, as best understood, the modified Leong teaches the method of claim 1 as detailed above, and Leong further discloses that the decorative film and the technical film are assembled together by means of an adhesive layer (“film substrate 205”) (figs. 2B-2D2; col. 4, lines 64-67; col. 5, lines 27-30). Keist also teaches the use of an adhesive (“co-extruded olefin layer”) with the two films (par. 0072). 
Regarding claim 8, as best understood, the modified Leong teaches the method of claim 1 as detailed above, and Keist further teaches that it is well known that before the step of injection of the plastic material, the method comprises the step of positioning an anti-deformation part (“clamping frame 31”) in contact with the interface film in superposition with the support pad, said anti- deformation part being intended to be situated in the free zone of the plastic part formed 15by the support pad (figs 4a-4f; pars. 0099-0101). Please refer to claim 1 regarding rationale for combination.
Regarding claim 9, as best understood, the modified Leong teaches the method of claim 8 as detailed above, and Keist further teaches that it is well known that the support pad comprises a machining (indentations formed for receiving 31) to receive at least partially said anti-deformation part (figs. 4a-4d; pars. 0099-0101). Please refer to claim 1 regarding rationale for combination.
Regarding claim 11, as best understood, the modified Leong teaches the method of claim 1 as detailed above, and Keist further teaches that it is well known that at the end of the step of ejection of the plastic part, the method comprises the step consisting in inserting into the free zone, without plastic material and formed by the support pad, a mechanically robust wall (2) at a distance from the interface film (figs. 4a-4f; pars. 0088-0091).
Regarding claim 12, as best understood, the modified Leong teaches the method of claim 11 as detailed above, and Keist further teaches that it is well known that the distance separating the interface film and the mechanically robust wall (i.e. the spacing between layer, 5, and wall, 2, is the same as the thickness of membrane, 6) is comprised between 0.3 and 1 mm (membrane 6 is disclosed as being 600 µm thick, which is in the claimed range: fig. 1; pars. 0088-0090). Please refer to claims 1 and 2 regarding rationale for combination.
Regarding claim 13, as best understood, the modified Leong teaches the method of claim 1 as detailed above, and Leong further discloses the haptic actuators of the 5layer of haptic actuators are configured to operate as haptic sensors such that the interface formed by the decorative film comprises one or more pressure sensitive buttons (col. 3, lines 13-20; col. 5, lines 1-21).
Regarding claim 14, as best understood, the modified Leong teaches the method of claim 1 as detailed above, and Keist further teaches that it is well known to perform cutting (figs. 4d-4f) of the layer of 10haptic actuators and an adhesive layer between the layer of haptic actuators and the layer of capacitive sensors (figs. 4d-4f; pars. 0101-0102)  
Regarding claim 15, as best understood, the modified Leong teaches the method of claim 14 as detailed above, and Leong further discloses a step consisting in inserting a ZIF (zero .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leong in view of Keist, further in view of Wilson et al. (US 2005/0127565 A1).
Regarding claim 6, as best understood, Leong in view of Keist teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Leong, however, does not appear to teach that the support pad is mounted on an elastic return member within the lower portion of the injection mould
Wilson teaches that it is well known to provide an injection mold with a lower half having a support pad, in which the support pad is mounted on an elastic return member within the lower portion of the injection mould (figs. 2A-2C; pars. 0037-0038).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the inventions of Leong and Keist to incorporate the elastic return member associated with the support pad of Wilson. Keist discloses a related return member, which is disclosed as being mobile, but the mechanism for ensuring that mobility is not discussed in Keist. Wilson simply serves to demonstrate that the use of a resilient spring member was a well-known and obvious mechanism for providing a biased support pad. The advantages were known and include more reliable alignment and mounting of the workpiece, thus decreasing manufacturing time and associated costs. PHOSITA would have realized that the support pads of Keist would readily be used with the elastic return member of Wilson, without any need for modification of the method of manufacture, and without any need to exercise inventive ingenuity. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leong in view of Keist, further in view of Baker et al (US 5,979,043).
Regarding claim 7, as best understood, Leong in view of Keist teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Leong, however, does not appear to teach that the injection mould is made of tempered steel.
Baker teaches that it is well known to perform a related method wherein the injection mold used is made of tempered steel (figs. 1-3; col. 4, lines 60-64).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Leong to incorporate the selection of the known tempered steel mold material of Baker. Respectfully, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this instance, there is no indication that any special properties of the steel made it preferable to use in the instant invention, nor is there evidence that any special steps were devised to use the well-known steel mold, or that there were any surprising results from the use of the mold of Baker with the methods of Leong and Keist.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leong in view of Keist, further in view of Chung (US 6,404,643 B1).
Regarding claim 10, as best understood, Leong in view of Keist teaches all of the elements of the current invention as detailed above with respect to claim 1. Keist further teaches that at the end of the step of ejection of the plastic part, the method comprises the step consisting in filling the free zone, without plastic material and formed by the support pad, with a flexible material (figs. 4i-4k; par. 0103)

Chung teaches that it is well known to perform a related method, including a step consisting in filling a free zone with a flexible material, having a Young's modulus less than 1 GPa (col. 8, lines 4-14).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Leong to incorporate the preferred material property of Chung. PHOSITA would have realized that selecting the preferred Young’s modulus of the flexible material would have been a routine choice based upon the desired level of flexibility or shock absorption. There is no indication that this limitation would require any modification of the method or the structures of the invention of Leong, and it is only because Leong and Keist are silent as to the degree of flexibility of the disclosed layer, that Chung is being used to teach this well-known feature. Selecting the preferred elasticity or flexibility would have predictably allowed the manufacturer to form products that are more robust and reliable in deleterious environments.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art searched, and the pertinent prior art cited do not reasonably disclose, or teach in combination, all of the method of claim 1, wherein the circular shaped support pad is configured to form a free zone without plastic material in the plastic part, and the circular shaped support .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 8,294,055 B2) discloses a related injection mold and associated steps (figs. 4G-4H; cols. 5-6, lines 56-68 and 1-2); however these steps are generic, and there is little further related detail. Nishimura (US 8,263,211 B2) also discloses a mold (figs. 5-6); however there is no information regarding the haptic and capacitive sensors. Casparian et al. (US 8,674,941 B2) provides a related final product which is formed by a different prior art method.  None of these references cure the deficiencies of the remaining prior art as detailed above with regards to claim 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JEFFREY T CARLEY/Examiner, Art Unit 3729